Exhibit 99.1 GlobalSCAPE, Inc. Announces Financial Results for the First Quarter 2015 and Declares Initial Quarterly Cash Dividend Revenue Increases 20 Percent Compared with Q1 2014 SAN ANTONIO — April 30, 2015 — GlobalSCAPE, Inc. (NYSE MKT: GSB), a leading developer of secure information exchange solutions, today announced its financial results for the three months ended March 31, 2015. The Company also declared a quarterly cash dividend. Revenue for the first quarter of 2015 was $6.9 million, which is an increase of 20 percent when compared with revenue of $5.7 million for the first quarter of 2014. Deferred revenue, which can be an indicator of future revenue trends, was $14.3 million at March 31, 2015, compared with $10.7 million at March 31, 2014, or an increase of 33 percent. For the first quarter of 2015, the Company had net income of $815,000 compared with net income of $534,000 for the first quarter of 2014. Earnings per share was $0.04 for the first quarter of 2015 compared with $0.03 for the first quarter of 2014. Adjusted EBITDA Excluding Infrequent Items was $1.5 million for the first quarter of 2015 compared with $1.0 million for the first quarter of 2014. The Company had cash, cash equivalents and long-term investments of $15.5 million at March 31, 2015, an increase of $1.0 million over the total of the same items at December 31, 2014. “The 20 percent revenue growth we achieved for the quarter is a direct result of our ongoing investments in product development, channel sales and marketing initiatives, and demand generation programs,” said James Bindseil, Globalscape’s President and Chief Executive Officer. “We remain confident that the plans we have in place will result in us continuing to achieve our near-term objectives that support our long-term operational and financial goals.” Globalscape also declared a quarterly dividend of $0.015 per share of common stock payable on June 3, 2015, to shareholders of record at the close of business on May 19, 2015. GlobalSCAPE, Inc. Condensed Consolidated Statements of Operations and Comprehensive Income (In thousands, except per share amounts) (Unaudited) Three months ended March 31 Operating Revenues: Software licenses $ $ Maintenance and support Professional services Total Revenues Operating Expenses: Cost of revenues Selling, general and administrative Research and development Depreciation and amortization Total operating expenses Income from operations Other income (expense), net 11 ) Income before income taxes Income tax expense Net income $ $ Comprehensive income $ $ Net income per common share - Basic $ $ Diluted $ $ Weighted average shares outstanding: Basic Diluted GlobalSCAPE, Inc. Condensed Consolidated Balance Sheets (in thousands except share amounts) Unaudited March 31, December 31, Assets Current assets: Cash and cash equivalents $ $ Accounts receivable (net of allowance for doubtful accounts of $500 and $511 in 2015 and 2014, respectively) Current deferred tax asset Prepaid expenses Total current assets Fixed assets, net Long term investments Intangible assets, net Goodwill Deferred tax asset Other assets Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ $ Accrued expenses Deferred revenue Income taxes payable 2 Total current liabilities Deferred revenue, non-current portion Other long term liabilities 51 52 Commitments and contingencies Stockholders’ equity: Preferred stock, par value $0.001 per share, 10,000,000 authorized, no shares issued or outstanding - - Common stock, par value $0.001 per share, 40,000,000 authorized, 21,163,767 and 20,989,267 shares issued at March 31, 2015, and December 31, 2014, respectively 21 21 Additional paid-in capital Treasury stock, 403,581 shares, at cost, at March 31, 2015 and December 31, 2014 ) ) Retained earnings Total stockholders’ equity Total liabilities and stockholders’ equity $ $ GlobalSCAPE, Inc. Condensed Consolidated Statements of Cash Flows (in thousands) (Unaudited) For the Three Months Ended March 31, Operating Activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Bad debt expense 87 Depreciation and amortization Stock-based compensation Deferred taxes 78 Excess tax benefit from share-based compensation (9 ) Subtotal before changes in operating assets and liabilities Changes in operating assets and liabilities: Accounts receivable Prepaid expenses 75 Deferred revenue ) ) Accounts payable ) 38 Accrued expenses ) 42 Other long-term liabilities (1
